Citation Nr: 1810395	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-17 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to service connection for right upper extremity arthralgia with numbness and tingling.  

2.  Entitlement to service connection for erectile dysfunction. 

3.  Entitlement to an initial compensable rating for left elbow epicondylitis, medial and lateral.  

4.  Entitlement to a compensable rating for bilateral hearing loss. 

(The issues of entitlement to service connection for sleep disturbances and entitlement to an initial compensable rating for left great toe degenerative joint disease are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from August 1991 to November 1991 and active duty from August 2004 to January 2006 and from August 2008 to October 2009.  His decorations include the Combat Action Badge.  He has additional periods of service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that, in his June 2011 substantive appeal (via a VA Form 9), the Veteran requested a Board hearing.  However, a November 2017 Motion to Withdraw Hearing Request reflects his desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2017).  Therefore, there is no outstanding hearing request. 

Additional evidence, to include a December 2014 Disability Benefits Questionnaire (DBQ) report for lower extremity peripheral nerves condition and additional service treatment records, was added to the record after the issuance of a January 2014 supplemental statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration such additional evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The AOJ will have opportunity to review the additional evidence received on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Right Upper Extremity Arthralgia with Numbness and Tingling 

The Veteran generally claims that he has right upper extremity arthralgia with numbness and tingling due to service.  See November 2017 Appellant's Brief. 

An April 2007 VA treatment note, dated after the Veteran's first period of active duty service (i.e. from August 2004 to January 2006), reflects the Veteran's complaint of "occasional numbness of rt arm up to the fingers" in association with his report of "worsening rt shoulder pain."  The Board notes that service connection has been established for right shoulder rotator cuff injury.  

Also of record is a November 2009 Post-Deployment Health Assessment dated after the Veteran's second active duty period (i.e. after October 2009).  On that form, the service examiner indicated that there were "minor concerns" for physical symptoms and specified that there was "LOD (line of duty determination) for Arthralgia, Numbness/tingling BUE (bilateral upper extremity)."  

The Veteran filed the present claim in December 2009.  In January 2010, a VA examiner noted the Veteran's report of right upper extremity numbness and tingling, including "pain with gripping, wrist flexion or extension," but found that such report was "without evidence of numbness or neurological dysfunction."  However, given that the record contains evidence indicating a recent diagnosis of a right upper extremity disability prior to the Veteran's filing of the claim, see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), a remand is necessary to afford the Veteran a VA examination to clarify whether he has or has had a right upper extremity disability manifest by numbness and tingling at any point during the appeal period.  If so, the examiner should opine whether such disability was due to the Veteran's service and/or caused or aggravated by his service-connected right shoulder rotator cuff injury.   



Moreover, the available service treatment and personnel records do not contain the line of duty determination referenced in the November 2009 Post-Deployment Health Assessment, and no attempt has been made to obtain such determination.  Given the likely relevance of that record, on remand, the AOJ should undertake all efforts to obtain the line of duty determination referenced in the November 2009 Post-Deployment Health Assessment.  

Erectile Dysfunction 

The Veteran generally contends that he has erectile dysfunction due to service.  

A September 2006 VA treatment note, dated after the Veteran's first period of active service (i.e. after January 2006) and prior to his second (i.e. prior to August 2008), documents that he reported having erection problems since he came back from Iraq.  Further, the above-referenced November 2009 Post-Deployment Health Assessment contains a notation of "ED (erectile dysfunction)" relevant to physical symptoms existing at that time.  

While a January 2010 VA examiner diagnosed the Veteran with erectile dysfunction, she did not opine whether such was related to his service.  A remand is necessary to obtain a nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
Left Elbow Epicondylitis and Bilateral Hearing Loss

The Veteran was last afforded a DBQ examination to assess the current nature and severity of bilateral hearing loss and left elbow epicondylitis in June and July 2012, respectively, nearly six years ago.  Since then, the Veteran has indicated that his left elbow and bilateral hearing loss symptoms have worsened since the last examinations.  See November 2017 Appellant's Brief.  Given the time period since the last examinations and possibility of worsening of his disabilities, the Veteran should be afforded new VA examinations to obtain pertinent information to assess the current nature and severity of his service-connected left elbow epicondylitis and bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:
	
1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Contact the appropriate records repositories to obtain the line of duty determination relevant to bilateral upper extremity arthralgia referenced in the November 2009 Post-Deployment Health Assessment.  All reasonable attempts should be made to obtain such record.  If the record does not exist or further efforts to obtain it would be futile, issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining the outstanding records, schedule the Veteran for appropriate VA examinations to address the claimed erectile dysfunction and right upper extremity disability manifested by numbness and tingling.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.   All indicated tests and studies should be undertaken. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current diagnoses of erectile dysfunction and right upper extremity neurological disability, present since the date of claim (i.e. since December 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal. 

Specific to the claimed right upper extremity neurological disability, the examiner's attention is directed to the April 2007 VA treatment note reflecting the Veteran's complaint of "occasional numbness of rt arm up to the fingers" in association with his report of "worsening rt shoulder pain" as well as the November 2009 Post-Deployment Health Assessment noting "Arthralgia, Numbness/tingling BUE (bilateral upper extremity)."  

(B) For each diagnosis identified in (A), the examiner should then render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset in, or is otherwise related to his military service from August 2004 to January 2006. 

(C)  For each diagnosis identified in (A) that is not at least as likely as not related to the Veteran's period of service from August 2004 to January 2006, the examiner should opine as to whether there is clear and unmistakable evidence (i.e. undebatable evidence) that such disability pre-existed service from August 2008 to October 2009.  

(D) If there is clear and unmistakable evidence that a disability pre-existed service starting in August 2008, the examiner is asked to opine as to whether there is also clear and unmistakable evidence that the pre-existing disability did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

(E)  For any disability where the answer to the questions in either (C) or (D) is "no," (that is, where it is not undebatable that the disability both preexisted service and was not aggravated by service) the examiner should assume as true that such disability did not pre-exist entry into service in August 2008.  With this assumption in mind, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset in, or is otherwise related to service from August 2008 to October 2009.

(F)  Notwithstanding (A)-(E) above, the examiner should also offer an opinion as to whether it is at least as likely as not that a current right upper extremity neurological disability was caused OR aggravated (worsened beyond the natural progression) by service-connected right shoulder rotator cuff injury.  

The examiner should also consider any allegations of continuity of symptomatology. 

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his service-connected left elbow epicondylitis and bilateral hearing loss.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

All opinions expressed must be accompanied by supporting rationale.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


